Case 2:18-cr-20579-VAR-MKM ECF No. 22 filed 11/02/18           PageID.148    Page 1 of 9



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                    Plaintiff,                 Cr. No. 18-20579

                    v.                         Hon. Victoria A. Roberts

BRADLEY A. STETKIW,

                    Defendant.
                                         /

                                 MOTION TO DISMISS

      Bradley Stetkiw, through attorneys James Gerometta and Benton Martin,

moves under Fed. R. Crim. P. 12(b)(3)(B)(v), to dismiss Count 3 of the indictment

against him for failure to state an offense. He files a brief in support and also states:

      1.     The government has charged Mr. Stetkiw with receipt and possession

of child pornography, and with operating an unlicensed money transmitting business

in violation of 18 U.S.C. § 1960 (Count 3). (R. 1, Indictment, Pg ID 1-6.) Count 3

accuses Mr. Stetkiw of violating § 1960 by operating “a Bitcoin exchange service”

that did not “comply with the money transmitting business registration

requirements” of 31 U.S.C. § 5330. (Id. at 3.) For the purposes of this motion, this

Court also should accept at true the allegations in an earlier-filed complaint. (See Ex.

A, Compl., Case No. 17-mj-30566, Pg ID 1–17.)
Case 2:18-cr-20579-VAR-MKM ECF No. 22 filed 11/02/18       PageID.149    Page 2 of 9



      2.     For the reasons described in the accompanying motion to suppress for

lack of probable cause (R. 21, Mot. Supp., Pg ID 120–135), buying and selling

Bitcoin without a license is not a crime under § 1960. First, Bitcoin is not “money”

as that term is used in § 1960 because Bitcoin does not issue from or enjoy the

protection of any sovereign government. See United States v. Petix, No. 15-CR-

227A, 2016 WL 7017919, at *5 (W.D.N.Y. Dec. 1, 2016). Second, the term “money

transmitting” in § 1960(b)(2) covers only situations where a defendant acts as an

intermediary to transfer money from one person or entity on behalf of another. It

does not cover the type of simple two-party transactions Stetkiw is accused of

conducting, where he would buy Bitcoin, store it in his own digital wallet, and then

later sell that Bitcoin to an unrelated second person.

      3.     At the very least, § 1960 is ambiguous in regard to its application to

Stetkiw’s alleged conduct. And any “ambiguity concerning the ambit of criminal

statutes should be resolved in favor of lenity.” Skilling v. United States, 561 U.S.

358, 410 (2010). Thus, under the rule of lenity, this Court should conclude that

§ 1960 does not apply to Stetkiw’s alleged acts of buying and selling Bitcoin.

      4.     Defense counsel has discussed this matter with the government, and the

government does not concur in the requested relief.



                                          2
Case 2:18-cr-20579-VAR-MKM ECF No. 22 filed 11/02/18        PageID.150    Page 3 of 9



     Stetkiw asks the Court to dismiss Count 3 for failure to state an offense.

                                             Respectfully Submitted,

                                             FEDERAL DEFENDER OFFICE

                                             s/James R. Gerometta
                                             james_gerometta@fd.org

                                             s/Benton C. Martin
                                             benton_martin@fd.org

                                             Attorneys for Defendant
                                             613 Abbott St., 5th Floor
                                             Detroit, MI 48226
                                             Phone: 313-967-5542

Dated: November 2, 2018




                                         3
Case 2:18-cr-20579-VAR-MKM ECF No. 22 filed 11/02/18         PageID.151     Page 4 of 9




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                     Plaintiff,                 Cr. No. 18-20579

                     v.                         Hon. Victoria A. Roberts

BRADLEY A. STETKIW,

                     Defendant.
                                        /

                          BRIEF IN SUPPORT OF
                     DEFENDANT’S MOTION TO DISMISS

     Like collectible stamps, action figures, or Beanie Babies, Bitcoin’s value arises

solely from people choosing to give it value. Neither the U.S. government, nor any

other sovereign, backs it. Simply put, Bitcoin is not money. Moreover, when a

person buys Bitcoin to store in their own digital “wallet” and later sells that Bitcoin

to an unrelated buyer, the person is not involved in “money transmitting” under 18

U.S.C. § 1960. For these reasons, Count 3 of the indictment against Bradley Stetkiw

must be dismissed.

                                    Background

     Stetkiw is alleged to have advertised on LocalBitcoins.com that he would buy

or sell Bitcoins in exchange for U.S. currency. (Ex. A, Compl., Pg ID 9.) He met

customers in person to negotiate price. (Id. at 9–12.) Although he later sold Bitcoins


                                            1
Case 2:18-cr-20579-VAR-MKM ECF No. 22 filed 11/02/18           PageID.152    Page 5 of 9




he bought to different individuals, there is no allegation that he ever acted as a middle

man between two individuals acting in coordination, thereby transmitting funds from

one person to another.

                                      Argument

 I.    Legal standard for dismissal.

      Dismissal of a count of an indictment is proper if that count fails to state an

 offense. Fed. R. Crim. P. 12(b)(3)(B)(v). “[T]o be legally sufficient, the indictment

 must assert facts which in law constitute an offense; and which, if proved, would

 establish prima facie the defendant’s commission of that crime.” United States v.

 Landham, 251 F.3d 1072, 1079–80 (6th Cir. 2001) (quotation omitted). Although it

 is usually enough for an indictment to state the offense using the words of the

 statute, this language from the statute “must be accompanied with such a statement

 of the facts and circumstances as will inform the accused of the specific offense,

 coming under the general description, with which he is charged.” Hamling v. United

 States, 418 U.S. 87, 117–18 (1974); see United States v. Nagarwala, No. 17-CR-

 20274, 2018 WL 405122, at *2 (E.D. Mich. Jan. 14, 2018) (dismissing charge under

 Rule 12(b)(3)(B)(v)). Further, criminal statutes “must be strictly construed, and any




                                           2
Case 2:18-cr-20579-VAR-MKM ECF No. 22 filed 11/02/18          PageID.153    Page 6 of 9




 ambiguity must be resolved in favor of lenity.” United States v. Enmons, 410 U.S.

 396, 411 (1973).

 II.    The indictment fails to state an offense.

        Mr. Stetkiw provides two reasons in his accompanying motion to suppress

why buying and selling Bitcoin is not a criminal offense. (See R. 21, Mot. Supp., Pg

ID 120–135.) In short, Bitcoin does not fall under the plain meaning of the term

“money” as it is used in § 1960. See United States v. Petix, No. 15-CR-227A, 2016

WL 7017919, at *4 (W.D.N.Y. Dec. 1, 2016). Moreover, even if Bitcoin is “money”

under § 1960, simply buying Bitcoin, storing it in a personal wallet, and then later

selling that Bitcoin does not constitute “money transmitting” as defined in § 1960.

United States v. Ali, 561 F. Supp. 2d 269, 272 n.3 (E.D.N.Y. 2008) (construing

“money transmitting” as involving a three-party transaction, not a series of simple

two-party transactions).

 III.   Even if this Court rejects Stetkiw’s interpretation of § 1960, the rule of
        lenity applies and requires dismissal of Count 3 of the indictment.
        Even generously construed, § 1960 is at best ambiguous as applied to buying

and selling Bitcoin. It is well established that “ambiguity concerning the ambit of

criminal statutes should be resolved in favor of lenity.” Skilling v. United States, 561

U.S. 358, 410 (2010). Indeed, under the rule of lenity, this Court “cannot give the

                                           3
Case 2:18-cr-20579-VAR-MKM ECF No. 22 filed 11/02/18           PageID.154     Page 7 of 9




text a meaning that is different from its ordinary, accepted meaning, and that

disfavors the defendant.” Burrage v. United States, 134 S. Ct. 881, 891 (2014).

      Yates v. United States, 135 S. Ct. 1074 (2015), is instructive. There, a jury

convicted a commercial fisherman of violating 18 U.S.C. § 1519—which prohibits

concealing any “tangible object” in an attempt to obstruct a federal investigation—

after he ordered his crew to destroy ill-gotten fish. 135 S. Ct. at 1078. He argued

that a “tangible object” should not include “fish,” and the Court agreed. Id. at 1079.

The Court reasoned that, although “[a] fish is no doubt an object that is tangible,”

when that term was used in the context of § 1519, it covered only objects “used to

record or preserve information.” Id. In choosing this approach, the Court invoked

the rule of lenity, emphasizing that “it is appropriate, before we choose the harsher

alternative, to require that Congress should have spoken in language that is clear and

definite.” Id. at 1088 (quoting Cleveland v. United States, 531 U.S. 12, 25 (2000)).

      The terms “money” and “funds” in § 1960, when read in context, should be

interpreted to cover only U.S. currency authorized or approved by the U.S.

government. Further, the term “money transmitting” should be read to include only

three-party transactions, when one person send money to a second person “on behalf

of” a third person. But even if this Court disagrees with that interpretation, the statute


                                            4
Case 2:18-cr-20579-VAR-MKM ECF No. 22 filed 11/02/18        PageID.155    Page 8 of 9




is at the very least ambiguous enough that the Court should invoke the rule of lenity

and refuse to subject Stetkiw to felony prosecution for buying and selling Bitcoin

without a clear indication from Congress that § 1960 applies to that conduct.

                                   Conclusion

      This Court must dismiss Count 3 of the indictment against Stetkiw.

                                             Respectfully Submitted,

                                             FEDERAL DEFENDER OFFICE

                                             s/James R. Gerometta
                                             james_gerometta@fd.org

                                             s/Benton C. Martin
                                             benton_martin@fd.org

                                             Attorneys for Defendant
                                             613 Abbott St., 5th Floor
                                             Detroit, MI 48226
                                             Phone: 313-967-5542

Dated: November 2, 2018




                                         5
Case 2:18-cr-20579-VAR-MKM ECF No. 22 filed 11/02/18        PageID.156    Page 9 of 9




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                   Plaintiff,                  Cr. No. 18-20579

                   v.                          Hon. Victoria A. Roberts

BRADLEY A. STETKIW,

                   Defendant.
                                       /


                          CERTIFICATE OF SERVICE

     I certify that on November 2, 2018, I filed the foregoing paper with the through
the court’s electronic docketing system, which will send notification to opposing
counsel of record.




                                           6
